 In the Matter of LYNCH MANUFACTURINGCORPORATIONandINTERNA-TIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT& AGRICULTURALIMPLEMENTWORKERS OF AMERICA, CIOCase No. 8-R-1782.-Decided June 7,1945Bugbee and Johnson,by Mr.Harry S. Bugbee,of Toledo, Ohio, andMessrs.M. H.PendergastandJ.P.McCarthy,of Defiance,Ohio, for theCompany.Mr. Harold Kolbe,of Toledo,Ohio,for the Union.Mr. SamuelG. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automobile,Aircraft & Agricultural ImplementWorkers of America, CIO, hereincalled the Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Lynch Manufacturing Cor-poration, Defiance, Ohio, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due notice beforeGeorge F. Hayes, Trial Examiner. Said hearing was held at Defiance, Ohio,on April 30, 1945. The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues. TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTII.THE BUSINESS OF THE COMPANYLynch Manufacturing Corporation is engaged in the manufacture of62 N. L.R. B., No. 31.190 LYNCH MANUFACTURING CORPORATION191service station equipment and automatic machinery at Defiance, Ohio.During the past 6 months, the Company purchased materials, valued atmore than $200,000, from points outside the State of Ohio. During thesame period, the Company manufactured and shipped finished products,valued in excess of $1.000.000, to points outside the State.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & Agricultural Imple-mentWorkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organizationadmitting to membership employeesof the Company111.THE QUESTION CONCERNING REPRESENTATIONOn January 29, 1945, the Union notified, the Company by letter that iti epresented a majority of its employees and requested exclusive recognitionas their bargaining representative. No reply to this request was made bythe Company. On March 17, 1945, the Union filed its petition in this pro-ceeding.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV TIIE APPROPRIATE UNITIn accordance with the agreement of the parties,we find thatall produc-tion and maintenance employees of the Company.including firemen, butexcluding clericalemployees? and allsupervisory employeeswith authorityiThe Field Examiner reported that the Union submitted 73 application cards, that the names of 63persons appearing on the cards were listed on the Company's pay roll of April 9,1945, which con-tained the names of 118 emplo%ees in the alleged appropriate unit; and that 2 of the cards were datedJanuary 1945, 35 February 1945, 1 March 1945,and 35 were undatedThe Company attacks the Union's showing of interest,contending-(I) the application cards shouldbe rechecked against a list of the employees at the plant on April 30, 1945, and the Union should berequired to submit cards received subsequent to those checked against the April 9,1945,pay roll andprior to April 30, 1945;(2) the signatures on the cards should be checked against sample signaturesobtained from the endorsement of pay chicks,and (3)allundated application cards should bediscounted by the Board.Since these cards were checked against a pay roll of recent date, we findno merit in the first contention.Nor do we believe that the Company's second contention has merit,for an adequate safeguard is provided on the basis of a pay-roll check in which signatures on appli-cation cards are not compared with the actual signatures of employees,but with their names SeeMatter of Budd Wheel Company,52 N. L R B 666 Furthermore,where,as bete, a pat toll checkreveals a substantial showing,the fact that some cards ate undated is of no significance2The parties are in agreement,and we conclude,that the timekeeper should be excluded ai aclericalworker 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDto hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Lynch Manufacturing Corpo-ration,Defiance, Ohio, an election by secret ballot shall be conducted as,early as possible, but not later than thirty (30) clays from the date of thisDirection, under the direction and supervision of the Regional Director forthe Eighth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11. of saidRules and Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America, CIO,for the purposes of collective bargaining.